Title: Mary Smith Cranch to Abigail Adams, 15 January 1767
From: Cranch, Mary Smith
To: Adams, Abigail


     
      Dear Sister
      Salem Jany. 15 1767
     
     Your kind letter I receiv’d to day and am greatly rejoiced to hear you are all so well. I was very uneasy at not hearing from you, indeed my dear Sister the Winter never seem’d so tedious to me in the World. I daily count the days between this and the time I may probably see you. I could never feel so comfortable as I at present do, if I thought I should spend another Winter here. Indeed my Sister I cannot bear the thought of staying here so far from all my Friends if Mr. Cranch can do as well nigher. I would give a great deal only to know I was within Ten Miles of you if I could not see you. Our children will never seem so natural to each other as if they liv’d where they could see one another oftener.
     Mr. Cranch has been very well for him all this Winter he has not had but one ill turn since mother return’d home. Betsy Dear creature longs to see her cousen, Gran-Papa and Mama, aunts and all the folks as She says. As for news as you say tis all in the papers but Ive not been able to see any but Fleets and Russels, and the latter you know is a neutarel; till the other day after a labourious inquiery, I obtain’d one of Edes and Gills a Sight here rare enough to cure sore Eyes as they say. I durst not hardly smile assent to any thing against P——p least I should be cudgel’d. They think it consistant with good manners to affront a person even at their own tables if they offer to say one Word against his E——y. I was not born to live among Slaves. Some think here that the Person Who pleads the cause of injured innocence is S–w–l, but We think it sounds more like a canting uncle of his in your neighbourhood.
     As to your domestick news, I believe I know a little more of it than you do, or else you have forgot. You say you have two horses, but you are mistaken my dear. One of them is a Mare, a poor lame hip’d spavell’d, one eye’d mare as I understand. You should have sent me word how the poor Jade did. Whither you were like to loose her or not.
     Miss Sally Barnard and Higginson were married last Satterday night was a week. Mr. Barnard and Family, Mr. Jackson and Lady din’d here last Satturday and went to Newbury a monday.
     
     How does your new married Mother do. Does she begin to thrive upon it. My Love to her tell her I wish her a great deal of contentment. Im sorry to hear Sister has been so poorly I long to have keep her all Winter but I knew it was in vain to desire it and indeed I could not when I consider’d mother. Im glad to hear the camblet is done. Send it to Uncle Smiths and Ill send for it. O Sister that I could but have one hours chat with you before I go to bed how glad I should be. Mr. Cranch sends Love so does my little Betsy, but wonders how I can put it into the paper. Do let me see you put it in mama She says. I cant see it. What strang Ideas they have ours is the task to fix them right, that they may surpass thire mothers in every- remainder missing
    